Citation Nr: 1015773	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-10 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for low back strain.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 
1989 and from July 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to an initial disability rating in excess of 10 
percent for low back strain.

The Board notes that the Veteran's most recent VA examination 
took place in November 2007, nearly two and a half years ago.  
At the time of that examination, the Veteran did not take any 
pain medications for his low back, and it was noted that a 
September 2007 VA X-ray of his lumbosacral spine had been 
negative.  Since that time, the medical evidence of record 
reflects that the Veteran has begun taking pain medication 
daily for his low back.  A May 2008 VA MRI of his lumbar 
spine and July 2008 X-rays of his lumbosacral spine both 
showed degenerative changes.  As the current severity and 
extent of the Veteran's service-connected low back strain is 
unclear, the Board finds that a new VA examination is 
necessary in order to fully and fairly evaluate his claim for 
an increased rating.

Additionally, in his September 2008 notice of disagreement, 
the Veteran reported that he had received VA treatment in 
Littleton, New Hampshire as well as in White River Junction, 
Vermont.  At present, the claims file does not contain any 
treatment records from the VA medical facility in Littleton.  
Therefore, on remand, relevant ongoing medical records should 
be obtained, to include VA treatment records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his low back strain since September 
2006.  After securing any necessary 
release, the RO/AMC should obtain any 
records identified which are not 
duplicates of those contained in the 
claims file.  In addition, obtain VA 
treatment records from the Community Based 
Outpatient Clinic in Littleton, New 
Hampshire (dating since September 2006) 
and from the VA Medical Center in White 
River Junction, Vermont (dating since 
February 2009).

2.  Schedule the Veteran for a VA spine 
examination to determine the current 
severity of his service-connected low back 
strain.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale should be provided for 
all opinions expressed.

The examiner should describe all 
symptomatology related to the Veteran's 
low back strain, to include orthopedic 
and neurological symptoms.  All indicated 
tests should be performed and all 
findings should be reported in detail, 
including range of motion of the 
thoracolumbar spine (specifying at what 
degree in motion pain begins) and motor 
and sensory evaluation.

The examiner should describe any 
functional loss pertaining to the low 
back strain due to pain or weakness, and 
to document all objective evidence of 
those symptoms.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  If 
intervertebral disc disease is present 
and related to the service-connected 
disability, the examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms, to include any 
incapacitating episodes (acute signs and 
symptoms of intervertebral disc syndrome 
that have required bed rest prescribed by 
a physician and treatment by a 
physician).

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

